Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 1 of 10 PageID #: 3868




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                         §
                                                   §
  versus                                           §           CASE NO. 4:14-CR-28 (7)
                                                   §
  TAMARA LINDQUIST                                 §

                                   MEMORANDUM AND ORDER

            Pending before the court is Defendant Tamara Lindquist’s (“Lindquist”) Emergency

  Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (#964), wherein

  Lindquist requests that the court reduce her sentence to time served and/or release her to home

  confinement.      Lindquist identifies the Coronavirus Disease 2019 (“COVID-19”) as an

  extraordinary and compelling reason to warrant her release from imprisonment. United States

  Probation and Pretrial Services (“Probation”) conducted an investigation and recommends that the

  court deny the motion. The Government filed a response in opposition to Lindquist’s motion

  (#967).      Having considered the motion, the submissions of the parties, Probation’s

  recommendation, the record, and the applicable law, the court is of the opinion that the motion

  should be denied.

  I.        Background

            On May 14, 2014, the United States Grand Jury for the Eastern District of Texas returned

  a single-count Second Superseding Indictment charging Lindquist and 22 co-defendants with

  Conspiracy to Possess with the Intent to Manufacture and Distribute Methamphetamine, in

  violation of 21 U.S.C. § 846. On May 6, 2015, pursuant to a non-binding plea agreement,

  Lindquist entered a plea of guilty. According to the Presentence Investigation Report (“PSR”),

  the conspiracy involved the distribution of at least 5 kilograms but less than 15 kilograms of a
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 2 of 10 PageID #: 3869



  mixture or substance containing a detectable amount of methamphetamine or at least 500 grams

  but less than 1.5 kilograms of methamphetamine (actual), and she was held responsible for that

  quantity of methamphetamine. On November 10, 2015, the court accepted Lindquist’s plea and

  plea agreement and sentenced her to 108 months’ imprisonment followed by 5 years’ supervised

  release. Lindquist is currently housed at the Federal Correctional Institution Camp in Greenville,

  Illinois (“FCI Greenville”), with a projected release date of November 19, 2021.

         On June 8, 2020, the court received Lindquist’s motion. Lindquist asserts that she

  submitted a request to “Greenville Federal Prison Camp for compassionate release and or

  placement on home confinement and they have failed to reply.” Lindquist does not state when she

  allegedly submitted such a request. Probation reports that Lindquist’s release status is currently

  being reviewed by BOP administration. Lindquist contends that she suffers from health conditions

  that increase her susceptibility to complications from COVID-19.

  II.    Analysis

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served

                                                   2
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 3 of 10 PageID #: 3870



         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020

  WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion requirement does not

  implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United

  States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a

  glaring roadblock foreclosing compassionate release.”). Thus, before seeking relief from the

  court, a defendant must first submit a request to the warden of her facility to move for

  compassionate release on her behalf and then either exhaust her administrative remedies or wait

                                                  3
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 4 of 10 PageID #: 3871



  for the lapse of 30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam,

  2020 WL 2845694, at *2; Raia, 954 F.3d at 597.

         It is unclear whether Lindquist submitted a request for compassionate release to the warden

  of her facility; however, even if she complied with the exhaustion requirement by submitting a

  request to the warden and waited 30 days before filing the pending motion, nothing in her motion

  indicates that extraordinary and compelling reasons exist to reduce her term of imprisonment

  and/or release her to home confinement.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                  4
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 5 of 10 PageID #: 3872



  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          In the instant motion, Lindquist, age 39, requests compassionate release due to her

  purported medical conditions. The USSG provides that extraordinary and compelling reasons exist

  regarding a defendant’s medical conditions when the defendant is “suffering from a terminal

  illness (i.e., a serious and advanced illness with an end of life trajectory)” or when a defendant

  is “suffering from a serious physical or medical condition,” “suffering from a serious functional

  or cognitive impairment,” or “experiencing deteriorating physical or mental health because of the

  aging process that substantially diminishes the ability of the defendant to provide self-care within

  the environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A). Here, according to Lindquist’s PSR, which was filed on

  September 23, 2015, she reported experiencing seizures beginning in March 2015 and was

  receiving medication for the treatment of seizures while in pretrial detention. In her motion,

  Lindquist does not mention seizures, but states, instead, that she is morbidly obese, has multiple

  sclerosis, and suffers from immune compromising Vitamin D deficiency. Lindquist presents no



          1
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
  the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
  the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 6 of 10 PageID #: 3873



  documentation verifying that she suffers from any of these conditions, and Probation provides no

  confirmatory information.     In any event, none of these medical conditions is terminal or

  substantially diminishes her ability to provide self-care. Hence, Lindquist has failed to establish

  that a qualifying medical condition exists that would constitute extraordinary and compelling

  reasons to reduce her sentence.

         Lindquist’s request for compassionate release potentially falls into the fourth catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

  Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

  are in the position to determine whether extraordinary and compelling circumstances are present.

  United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June 28, 2019)

  (“Read in light of the First Step Act, it is consistent with the previous policy statement and with

  the Commission guidance more generally for courts to exercise similar discretion as that

  previously reserved to the BOP Director in evaluating motions by defendants for compassionate

  release.”); see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A)

  . . . is that when a defendant brings a motion for a sentence reduction under the amended

  provision, the Court can determine whether any extraordinary and compelling reasons other than

  those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

         Lindquist maintains that her medical conditions place her at higher risk of contracting and

  expiring from COVID-19. As of June 24, 2020, the BOP reports that only 1 inmate has tested


                                                  6
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 7 of 10 PageID #: 3874



  positive for COVID-19 at FCI Greenville where she is housed. Although Lindquist expresses

  legitimate concerns regarding COVID-19, she does not establish that the BOP cannot manage the

  outbreak within her correctional facility or that the facility is specifically unable to treat her, if she

  were to contract the virus and develop COVID-19 symptoms, while incarcerated. See Raia, 954

  F.3d at 597 (“[T]he mere existence of COVID-19 in society and the possibility that it may spread

  to a particular prison alone cannot independently justify compassionate release, especially

  considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

  spread.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex.

  June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear of contracting

  an illness in prison are insufficient grounds to establish the extraordinary and compelling reasons

  necessary to reduce a sentence.” (quoting United States v. Koons, No. 16-214-05, 2020 WL

  1940570, at *5 (W.D. La. Apr. 21, 2020))); United States v. Clark, No. CR 17-85-SDD-RLB,

  2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had failed to present

  extraordinary and compelling reasons to modify his prison sentence because he “does not meet any

  of the criteria set forth by the statute” and he “cites no authority for the proposition that the fear

  of contracting a communicable disease warrants a sentence modification”). Hence, Lindquist has

  failed to establish that a qualifying medical condition or other reasons exist that would constitute

  extraordinary and compelling reasons to reduce her sentence or release her from confinement.

          The court also finds that compassionate release is not warranted in light of the applicable

  factors set forth in § 3353(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

  § 3553(a) factors before granting compassionate release). The nature and circumstances of

  Lindquist’s offense of conviction entail her participation in a drug-trafficking conspiracy involving


                                                      7
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 8 of 10 PageID #: 3875



  the distribution of between 5 and 15 kilograms of a mixture or substance containing a detectable

  amount of methamphetamine or between 500 grams and 1.5 kilograms of methamphetamine

  (actual). According to the PSR, Lindquist supplied coconspirators with multi-gram quantities of

  methamphetamine, which was imported Mexico, from various sources for distribution to others

  in the Eastern and Northern Districts of Texas. She sold and distributed the narcotics from her

  bedroom at her mother’s residence, the same individual with whom she now proposes to live at

  the same address in her release plan. Lindquist has a prior conviction for theft and a history of

  poly-substance abuse, including the daily use of methamphetamine from 2006 until her arrest in

  2014. Consequently, the court cannot conclude that Lindquist would not pose a danger to any

  other person or to the community, if released.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the CDC, for the purpose of determining which inmates are suitable for placement

  on home confinement. See United States v. Collins, No. CR 04-50170-04, 2020 WL 1929844,

  at *3 (W.D. La. Apr. 20, 2020). The BOP notes that inmates need not apply to be considered for

  home confinement, as this is being done automatically by case management staff. To date, the

  BOP has placed 4,465 inmates on home confinement. The March 2020 directive is limited to

  “eligible at-risk inmates who are non-violent and pose minimal likelihood of recidivism and who

  might be safer serving their sentences in home confinement rather than in BOP facilities.” United

  States v. Castillo, No. CR 2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The


                                                   8
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 9 of 10 PageID #: 3876



  BOP has the exclusive authority to determine where a prisoner is housed; thus, the court is without

  authority to order home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3;

  see United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May

  15, 2020) (“[N]either the CARES Act nor the First Step Act authorizes the court to release an

  inmate to home confinement.”).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any
         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.

  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)).



                                                  9
Case 4:14-cr-00028-MAC-KPJ Document 969 Filed 06/26/20 Page 10 of 10 PageID #: 3877



          In short, Lindquist has failed to satisfy her burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

   III.   Conclusion

          Consistent with the foregoing analysis, Lindquist’s motion (#964) is DENIED.

          SIGNED at Beaumont, Texas, this 26th day of June, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   10
